FILED
                            NOT FOR PUBLICATION                             OCT 27 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



In the Matter of: HAWAIIAN AIRLINES,             No. 09-16079
INC., Chapter 11 bankruptcy,
                                                 D.C. No. 1:09-cv-00012-HG-LEK
               Debtor.

ROBERT C. KONOP,                                 MEMORANDUM *

               Appellant,

  v.

HAWAIIAN AIRLINES, INC., a Hawaii
Corporation,

               Appellee.



                     Appeal from the United States District Court
                              for the District of Hawaii
                      Helen Gillmor, District Judge, Presiding

                            Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Konop’s
motion to have oral argument held in Pasadena, California, is denied.
      Robert C. Konop appeals pro se from the district court’s judgment affirming

the bankruptcy court’s order sustaining Hawaiian Airlines’ Second Supplemental

Objection to Claim No. 72. We have jurisdiction under 28 U.S.C. §158(d). We

review decisions of the bankruptcy court independently without deference to the

district court’s determinations. Leichty v. Neary (In re Strand), 375 F.3d 854, 857

(9th Cir. 2004). We affirm.

      The bankruptcy court did not err in determining that it had jurisdiction to

decide the Second Supplemental Objection to Claim No. 72. See Rains v. Flinn (In

re Rains), 428 F.3d 893, 904 (9th Cir. 2005) (bankruptcy court retains jurisdiction

as long as it does not expand or alter the prior order that is on appeal).

      Further, the bankruptcy court did not err in determining that James Gardner

was a “user” under the Stored Communications Act (“SCA”), who authorized

James Davis to access Konop’s website. See 18 U.S.C. § 2510(13). Because

liability is not triggered by “conduct authorized” by a “user” under the SCA, the

bankruptcy court did not err by disallowing damages alleged in Claim No. 72

based on Davis’s access to Konop’s website using Gardner’s password. See

18 U.S.C. § 2701(c)(2).

      Konop’s remaining contentions are unpersuasive.

      Konop’s request for judicial notice is denied.

      AFFIRMED.
                                           2                                  09-16079